     Case 1:19-cv-00210-DAD-BAM Document 16 Filed 02/02/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   GEORGETTE G. PURNELL,                             No. 1:19-cv-00210-DAD-BAM (PS)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14   R.T. MORA, et al.,                                CERTAIN CLAIMS
15                      Defendants.                    (Doc. No. 15)
16

17          Plaintiff Georgette G. Purnell, proceeding pro se and in forma pauperis, filed this civil

18   rights action pursuant to 28 U.S.C. § 1983 on February 13, 2019. (Doc. No. 1.) This matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21          On January 5, 2021, the assigned magistrate judge screened plaintiff’s first amended

22   complaint (“FAC”) and found that plaintiff had stated only the following two cognizable claims

23   against defendant Mora: (1) for use of excessive force in violation of the Eighth Amendment of

24   the U.S. Constitution and (2) for use of a racial insult in violation of 42 U.S.C. § 1981. (Doc. No.

25   15 at 9.) The magistrate judge also found that plaintiff had failed to state any other cognizable

26   claims against defendant Mora or any of the other named defendants in the FAC. (Id.)

27   Accordingly, the magistrate judge issued findings and recommendations recommending that this

28   case proceed only on those two cognizable claims against defendant Mora for use of excessive
                                                      1
     Case 1:19-cv-00210-DAD-BAM Document 16 Filed 02/02/21 Page 2 of 2


 1   force and for use of a racial insult, and that all other claims brought and defendants named by

 2   plaintiff in the FAC be dismissed. (Id.) The pending findings and recommendations were served

 3   on plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

 4   days after service. (Id. at 9–10.) To date, no objections have been filed and the time in which to

 5   do so has now passed.

 6          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 7   de novo review of the case. Having carefully reviewed the entire file, the court finds the findings

 8   and recommendations to be supported by the record and by proper analysis.

 9          Accordingly:

10          1.      The findings and recommendations issued on January 5, 2021 (Doc. No. 15) are

11                  adopted in full;

12          2.      This action proceeds only on plaintiff’s claims against defendant Mora for use of

13                  excessive force in violation of the Eighth Amendment of the U.S. Constitution and

14                  for use of a racial insult in violation of 42 U.S.C. § 1981, as asserted in her first

15                  amended complaint filed February 28, 2020 (Doc. No. 10);

16          3.      All other claims and all other named defendants are dismissed from this action due

17                  to plaintiff’s failure to state a claim upon which relief may be granted; and

18          4.      This action is referred back to the magistrate judge for proceedings consistent with

19                  this order.

20   IT IS SO ORDERED.
21
        Dated:     February 2, 2021
22                                                         UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                       2
